      Case 1:19-cv-09878-AJN-BCM Document 35 Filed 08/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 8/4/2021
  Ransom,

                         Plaintiff,
                                                                     19-cv-9878 (AJN)
                 –v–
                                                                          ORDER
  Grossman,

                         Defendant.




ALISON J. NATHAN, District Judge:

        WHEREAS this case was recently transferred to the undersigned, it is hereby ORDERED
that unless notified otherwise by the Court, the parties should presume that any Scheduling Order
or Case Management Plan remains in effect notwithstanding the case’s transfer. However, any
currently scheduled conferences with the Court are adjourned until further notification.

        IT IS FURTHER ORDERED that the parties submit a joint letter to the Court updating
the Court on the status of the case no later than August 25, 2021. The parties are directed to the
Court’s Individual Practices (available at the Court’s website,
http://nysd.uscourts.gov/judge/Nathan) regarding the submission of letters. The status letter
should address the following subjects:

       1.      A brief statement of the nature of the case and the principal defenses thereto;

       2.      A statement of all existing deadlines, due dates, and/or cut-off dates;

       3.      A statement of any previously scheduled conference dates with the Court that
               have not yet occurred, and the matters which were to be discussed;

       4.      A brief description of any motions that have been made, including whether they
               have been decided;

       5.      Confirmation that there are no pending appeals;

       6.      A statement describing the status of any discovery in the case; and
     Case 1:19-cv-09878-AJN-BCM Document 35 Filed 08/04/21 Page 2 of 2


      7.    A statement describing the status of any settlement discussions.


      SO ORDERED.



Dated: August 2, 2021                            __________________________________
       New York, New York                              ALISON J. NATHAN
                                                      United States District Judge




                                             2
